ACCEPTED
                                                                                           1-15-00075CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    4/28/2015 4:28:44 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                1-15-00075-CV

                                                                      FILED IN
                                                               1st COURT OF APPEALS
                         IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                                                               4/28/2015 4:28:44 PM
                         FOR THE FIRST DISTRICT                CHRISTOPHER A. PRINE
                                                                       Clerk
                             HOUSTON, TEXAS



                  IN RE COMMITMENT OF J.S.T.


                  On Appeal from the 122nd Judicial District
                      Court of Galveston County, TX
                           Cause No. 14CV1323

                 UNOPPOSED MOTION TO EXTEND TIME
                         TO FILE APPELLEE’S BRIEF


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellee, State of Texas, by and through the Galveston County
Health District, files this Motion to Extend Time to File Appellee’s Brief, and
in support would show as follows:


  1) A final Judgment was entered on January 13, 2015.


  2) The current deadline to file Appellee’s reply brief is April 29, 2015.


  3) Appellee moves to extend time to file reply brief to May 7, 2015, an
     additional 8 days.
4) This is the first request to extend time to file brief.


5) Appellee’s counsel has conferred with Appellant’s counsel and she is
   unopposed.

6) Counsel for the State received a call at approximately 2:30 p.m. on April
   28, 2015, that my mother-in-law has been taken to the emergency room and
   my wife is out of state. It is necessary that I attend my mother-in-law at the
   hospital.

7) For these reasons, Appellee respectfully asks the Court to grant an 8 day
   day extension to the time to file Appellee’s Reply Brief so that it is due on
   May 7, 2014, and to grant such other relief as to which Appellee may be
   entitled.


                              Respectfully submitted,

                              /s/ Barry C. Willey
                              Barry C. Willey
                              SBN 00788670

                              Galveston County Legal Department
                              722 Moody, 5th Floor
                              Galveston, Texas 77550
                              (barry.willey@co.galveston.tx.us)
                              (409) 770-5562
                              (409) 770-5560 (Fax)
                              Counsel for State of Texas, by and through the
                              Galveston County Health District




                                        2
                           Certificate ofConference

I certify that I have conferred with opposing Counsel and he is unopposed.

                                             /s/Barry C. Willey
                                             Barry C. Willey



                             Certificate of Service

I certify that a true and correct copy of this Motion will be forwarded to
Appellant’s Counsel of Record, Mark Aronowitz, via though electronic e-
service or facsimile, on April 28, 2014.


                                             /s/Barry C. Willey
                                             Barry C. Willey




                                        3